ORDER

PER CURIAM.
AND NOW, this 3rd day of April, 2007, the Petition for Allowance of Appeal is hereby GRANTED, limited to the following issue:
Whether the Superior Court exceeded its authority in sua sponte ordering resentencing before a different judge?
To the extent that the order of the Superior Court required that a new trial judge be assigned to preside over Respondent’s resentencing, the court erred; its order is Reversed, and the matter is Remanded to the common pleas court for proceedings consistent with Commomvealth v. Whitmore, 912 A.2d 827 (2006).
Mr. Justice Fitzgerald did not participate in the consideration or decision of this matter.